                                                     ORDERED ACCORDINGLY.


                                                     Dated: November 17, 2020




                                                    _________________________________
                                                    Brenda K. Martin, Bankruptcy Judge




Case 2:20-bk-00639-BKM   Doc 40 Filed 11/17/20 Entered 11/17/20 11:48:29        Desc
                          Main Document Page 1 of 5
Case 2:20-bk-00639-BKM   Doc 40 Filed 11/17/20 Entered 11/17/20 11:48:29   Desc
                          Main Document Page 2 of 5
Case 2:20-bk-00639-BKM   Doc 40 Filed 11/17/20 Entered 11/17/20 11:48:29   Desc
                          Main Document Page 3 of 5
Case 2:20-bk-00639-BKM   Doc 40 Filed 11/17/20 Entered 11/17/20 11:48:29   Desc
                          Main Document Page 4 of 5
Case 2:20-bk-00639-BKM   Doc 40 Filed 11/17/20 Entered 11/17/20 11:48:29   Desc
                          Main Document Page 5 of 5
